DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 September 2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20 have been considered but are moot in view of the new ground(s) of rejection made in view of Applicant’s amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada et al (US Pub. 2019/0078290; hereinafter Yamada).
Re. claim 15, Yamada discloses a computer readable storage device storing computer program instructions, which, when executed on a processor, cause the processor to perform operations comprising (Yamada: at least Fig. 2 element 26 and 26P/26Q): 
determining a position of a bucket of an excavator (Yamada: at least Paras. 0085 and 0092-93);
receiving input requesting movement of a stick of the excavator (Yamada: at least Paras. 0063 and Para. 0150);
determining whether the requested movement of the stick will cause the bucket to move below a desired grade based on an arc the stick will sweep in response to the input requesting the movement of the stick (Yamada: at least Paras. 0089-0093, using the inclination angles of the boom/stick/bucket and the manipulated movement variables to control movement based on distance to target excavation topography; Para. 0144, an invaded state of target excavation topography; and at least Figs. 5 and 8, direction Y and Para. 0151, using the excavation shift amount of the dipper stick against the target excavation topography/ work implement controller calculates an excavation shift amount of the dipper stick); and
in response to determining that the requested movement of the stick will cause the bucket to move below the desired grade:
actuating a boom of the excavator to prevent the bucket from moving below the desired grade (Yamada: at least Paras. 0096-97 and 0115, generated boom command signal CBI and raising the boom).
claim 17, Yamada discloses the computer readable storage device of claim 15. Yamada also discloses wherein the actuating the boom of the excavator results in an upward movement of the boom according to movement of the boom required to prevent the bucket from moving below the desired grade in response to movement of the stick (Yamada: at least Para. 0115, “More specifically, work implement controller 26 raises or lowers boom 6 to prevent invasion of target excavation topography 43I by cutting edges 8T during the intervention control”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Kitajima et al (US Pub 2017/0121930; hereinafter Kitajima).
claims 1 and 8, Yamada discloses a method and an apparatus, comprising: 
a processor (Yamada: at least Fig. 2 element 26 and 26P); and
a memory to store computer program instructions (Yamada: at least Fig. 2 element 26 and 26Q), the computer program instructions when executed on the processor cause the processor to perform operations comprising: 
determining a position of a bucket of an excavator (Yamada: at least Paras. 0085 and 0092-93);
receiving input requesting movement of a stick of the excavator (Yamada: at least Paras. 0063 and Para. 0150);
determining whether the requested movement of the stick will cause the bucket to move below a desired grade based on an arc the stick will sweep in response to the input requesting the movement of the stick (Yamada: at least Paras. 0089-0093, using the inclination angles of the boom/stick/bucket and the manipulated movement variables to control movement based on distance to target excavation topography; Para. 0144, an invaded state of target excavation topography; and at least Figs. 5 and 8, direction Y and Para. 0151, using the excavation shift amount of the dipper stick against the target excavation topography/ work implement controller calculates an excavation shift amount of the dipper stick); and
in response to determining that the requested movement of the stick will cause the bucket to move below the desired grade:
actuating a boom of the excavator to prevent the bucket from moving below the desired grade (Yamada: at least Paras. 0096-97 and 0115, generated boom command signal CBI and raising the boom).
Yamada also discloses operating the excavator based on a boom intervention (Yamada: paras. 0150-152). Yamada does not explicitly disclose actuating the stick of the excavator in response to the requested movement of the stick after actuating the boom.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for controlling an excavator as disclosed by Yamada with the stick movement based on the boom operation as taught by Kitajima. One of ordinary skill in the art would have been motivated to make this modification in order to optimize excavation accuracy (Kitajima: Para. 0006).

Re. claims 3 and 10, the combination of Yamada and Kitajima teaches the method and apparatus of claims 1 and 8, respectively. Yamada also discloses wherein the actuating the boom of the excavator results in an upward movement of the boom according to movement of the boom required to prevent the bucket from moving below the desired grade in response to movement of the stick (Yamada: at least Para. 0115, “More specifically, work implement controller 26 raises or lowers boom 6 to prevent invasion of target excavation topography 43I by cutting edges 8T during the intervention control”).

Claims 4, 6-7, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Kitajima, and further in view of Price et al (US Pub. 2008/0162004; hereinafter Price).
Re. claims 4 and 11, the combination of Yamada and Kitajima teaches the method and apparatus of claims 1 and 8, respectively. Yamada also discloses the operations further comprising:
receiving excavator location information (Yamada: at least Paras. 0045-46);
determining a location of the excavator on the site based on the excavator location information (Yamada: at least Paras. 0078-83, coordinates),

Yamada does not explicitly disclose the operations further comprising:
receiving data from a plurality of site sensors;
determining a current state of the site based on the data from the plurality of site sensors.
However, Price teaches the operations further comprising: receiving data from a plurality of site sensors (Price: at least Paras. 0023-24, multiple cameras); determining a current state of the site based on the data from the plurality of site sensors (Price: at least Para. 0030, generating a 3-D terrain map); and wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade is based on the location of the excavator, the current state of the site, and the desired grade (Price: at least Para. 0031-32 and 38, where the map, location, and desired terrain map are used to control a tool to work on the site).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, apparatus, and computer readable medium for controlling a work machine as disclosed by Yamada with the site sensors as taught by Price. One of ordinary skill in the art would have been motivated to make this modification in order to provide information regarding the progress and desired progress of the work machine (Price: Para. 0048).
Re. claims 6 and 13, the combination of Yamada, Kitajima, and Price teaches the method and apparatus of claims 4 and 11, respectively. Yamada also discloses wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade is further based on a comparison between the arc the stick will sweep in 
Re. claims 7 and 14, the combination of Yamada, Kitajima, and Price teaches the method and apparatus of claims 6 and 13, respectively. Yamada also discloses wherein the arc the stick will sweep in response to the input requesting movement of the stick is determined based on a position of the boom and a position of the bucket (Yamada: at least Paras. 0069-72, 0133-134, where manipulation of the boom, dipper stick, and bucket are interdependent).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Price.
Re. claim 18, Yamada discloses the computer readable storage device of claim 15. Yamada also discloses the operations further comprising:
receiving excavator location information (Yamada: at least Paras. 0045-46);
determining a location of the excavator on the site based on the excavator location information (Yamada: at least Paras. 0078-83, coordinates),
wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade is based on the location of the excavator, the current state of the site, and the desired grade (Yamada: at least Paras. 0085-87, display controller generates, as work implement position data, target excavation topography).
Yamada does not explicitly disclose the operations further comprising:
receiving data from a plurality of site sensors;
determining a current state of the site based on the data from the plurality of site sensors.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, apparatus, and computer readable medium for controlling a work machine as disclosed by Yamada with the site sensors as taught by Price. One of ordinary skill in the art would have been motivated to make this modification in order to provide information regarding the progress and desired progress of the work machine (Price: Para. 0048).
Re. claim 20, the combination of Yamada and Price teaches the computer readable storage device of claim 18. Yamada also discloses wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade is further based on a comparison between the arc the stick will sweep in response to the input requesting the movement of the stick and the desired grade (Yamada: at least Figs. 5 and 8, direction Y and target topography 43I; Paras. 0138-139, target speeds for dipper based on distance to ground; Para. 0151, adjusting for the bucket to shift along the target topography).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY K LUU whose telephone number is (571)272-3483.  The examiner can normally be reached on M-F: 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.K.L./Examiner, Art Unit 3669        

/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669